



Exhibit 10.2


THE TAUBMAN COMPANY LLC
2018 OMNIBUS LONG-TERM INCENTIVE PLAN
PERFORMANCE SHARE UNIT AWARD AGREEMENT


Participant Name: [ ]
Grant Date: [ ]            
Grant ID:
PSUs Granted
[ ]
[ ] (subject to Addendum I rules)
[ ]
[ ] (subject to Addendum II rules)



THIS AWARD AGREEMENT, dated as of this [ ], is entered into by and between THE
TAUBMAN COMPANY LLC, a Delaware limited liability company (the “Company”), and [
] (the “Participant”). Capitalized terms have the meaning defined herein or as
defined in the Plan, as applicable.
1.    Incorporation of Plan. This Award is granted as of [ ] (“Grant Date”),
pursuant to and subject to all of the terms and conditions of The Taubman
Company LLC 2018 Omnibus Long-Term Incentive Plan, as effective May 31, 2018,
and as may be amended from time to time (the “Plan”), the provisions of which
are incorporated in full by reference into this Award Agreement, which means
that this Award Agreement is limited by and subject to the express terms of the
Plan. A copy of the Plan is on file in the office of the Company. If there is
any conflict between the provisions of this Award Agreement and the Plan, the
Plan will control.
3.    PSU Award. The Company hereby grants the Participant an Award of [ ]
Performance Share Units (“PSUs”) subject to any adjustment upon vesting provided
below. Each PSU represents the right to receive, upon vesting and the
satisfaction of any required tax withholding obligation, one share of Common
Stock, subject to adjustment as provided elsewhere in this Award Agreement. The
actual number of the PSUs in which a Participant may ultimately vest shall be
determined according to the rules specified in Addendums I and II to this Award
Agreement.
4.    Vesting Date. In accordance with the Plan, “Vesting Date” means the date
that is the earlier of (a) the first day of March that occurs closest to the
third anniversary from the Grant Date or (b) the death, Retirement or Disability
of the Participant, or a lay-off in connection with a reduction in force, or
occurrence of a Change in Control, provided that, in each case ((a) and (b)),
the Participant is in Service on such date.
5.    Dividend Equivalent Rights. For each cash dividend that is declared on the
Common Stock after the date of this Award and prior to the Vesting Date and that
is payable on or before the Vesting Date, then, as of the payment date of such
dividend, the Participant shall be credited with an amount equal to the cash
value of the dividends that would have been paid to the Participant if one share
of Common Stock had been issued on the Grant Date for each PSU in which the
Participant has vested under this Award. Each such credited amount shall vest on
the same date that the PSUs under this Award vest, and the vested credited
amount shall be paid in cash to the Participant, without interest, on the 30th
day following the Vesting Date.
6.    Conversion of PSUs and Issuance of Shares. As soon as practicable after
the vesting of this Award, TCO will issue and transfer to the Company one share
of Common Stock for each PSU granted and vested under this Award as determined
according to paragraph 3 above and Addendums I and II to this Award Agreement.
The Company





--------------------------------------------------------------------------------





will transfer the shares of Common Stock to the Participant upon satisfaction of
any required tax withholding obligation. No fractional shares will be issued.
7.    Tax Withholding Obligation. The Company will determine, in its discretion,
which of the following two methods will be used to satisfy the maximum tax
withholding obligations in connection with the Payment of this
Award:  (a) withholding from payment to the Participant sufficient cash and/or
shares of Common Stock issuable under the Award having a fair market value
sufficient to satisfy the withholding obligation; or (b) payment by the
Participant to the Company the withholding amount by wire transfer, certified
check, or other means acceptable to the Company, or by additional payroll
withholding in the event the Participant fails to pay the withholding amount. To
the extent that the value of any whole shares of Common Stock withheld exceeds
applicable tax withholding obligations, the Company agrees to pay the excess in
cash to the Participant through payroll or by check as soon as practicable.
8.    Rights of Participant. This Award does not entitle the Participant to any
ownership interest in any actual shares of Common Stock unless and until such
shares are issued to the Participant pursuant to the terms of the Plan. Since no
property is transferred until the shares are issued, the Participant
acknowledges and agrees that the Participant cannot and will not attempt to make
an election under Section 83(b) of the Internal Revenue Code of 1986, as
amended, to include the fair market value of the PSUs in the Participant’s gross
income for the taxable year of the grant of the Award.
9.    Beneficiary/Beneficiaries. Each Participant may, at any time, subject to
the provisions of Section 9.2 of the Plan, designate a Beneficiary or
Beneficiaries to whom payment under this Plan will be made in the event of such
Participant’s death. Beneficiary Designation forms are available from Human
Resources.
10.    Registration. TCO currently has an effective registration statement on
file with the Securities and Exchange Commission with respect to the shares of
Common Stock subject to this Award. TCO intends to maintain this registration
but has no obligation to do so. If the registration ceases to be effective, the
Participant will not be able to transfer or sell shares issued pursuant to this
Award unless exemptions from registration under applicable securities laws are
available. Such exemptions from registration are very limited and might be
unavailable. The Participant agrees that any resale by him or her of the shares
of Common Stock issued pursuant to this Award will comply in all respects with
the requirements of all applicable securities laws, rules, and regulations
(including, without limitation, the provisions of the Securities Act of 1933, as
amended, the Securities Exchange Act of 1934, as amended, and the respective
rules and regulations promulgated thereunder) and any other law, rule, or
regulation applicable thereto, as such laws, rules, and regulations may be
amended from time to time. TCO will not be obligated to either issue the shares
or permit the resale of any shares if such issuance or resale would violate any
such requirements.
11.    Acknowledgment of Participant. The Participant accepts and agrees to the
terms of the Award as described in this Award Agreement and in the Plan,
acknowledges receipt of a copy of this Award Agreement, the Plan, and any
applicable summary of the Plan, and acknowledges that he or she has read all
these documents carefully and understands their contents.
12.    General Provisions.
a.    Participant is Unsecured General Creditor. The Participant and the
Participant’s Beneficiaries, heirs, successors, and assigns shall have no legal
or equitable rights, interest, or claims in any specific property or assets of
the Company, TRG, TCO, nor of any entity for which the Company or any affiliate
of the Company provides services. Assets of the Company or such other entities
shall not be held under any trust for the benefit of the Participant or the
Participant’s Beneficiaries, heirs, successors, or assigns, or held in any way
as collateral security for the fulfilling of the obligations of the Company
under this Award Agreement and the Plan. Any and all of the Company’s and such
other entities’ assets shall be, and remain, the general unrestricted assets of
the Company or such other entities. The Company’s sole obligation under the Plan
shall be merely that of an





--------------------------------------------------------------------------------





unfunded and unsecured promise of the Company to pay the Participant in the
future, subject to the conditions and provisions of this Award Agreement and the
Plan.


b.    Nonassignability. The Participant’s rights and interests under the Plan
may not be assigned or transferred other than by will or the laws of descent and
distribution, and, during the Participant’s lifetime, only the Participant
personally, or, in the event of the Participant’s legal incapacity or
incompetence, the Participant’s guardian or other legal representative, may
exercise the Participant’s rights under the Plan and this Award Agreement. A
Participant’s Beneficiary may exercise the Participant’s rights to the extent
they are exercisable under the Plan following the death of the Participant. No
part of the amounts payable under the Plan shall, prior to actual Payment, be
subject to seizure or sequestration for the payment of any debts, judgments,
alimony, or separate maintenance owed by the Participant or any other Person, or
be transferable by operation of law in the event of the Participant’s or any
other Person’s bankruptcy or insolvency.


c.    No Right to Continued Employment. The adoption and maintenance of the Plan
and the grant of the Award to the Participant under this Award Agreement shall
not be deemed to constitute a contract of employment between the Company, an
affiliate of the Company, or of TRG or TCO, and the Participant or to be a
condition of the employment of the Participant. The Plan and the Award granted
this Award Agreement shall not confer on the Participant any right with respect
to continued employment by the Company or an affiliate of the Company, nor shall
they interfere in any way with the right of the Company or an affiliate of the
Company to terminate the employment of the Participant at any time, and for any
reason, with or without Cause, it being acknowledged, unless expressly provided
otherwise in writing, that the employment of the Participant is “at will.”


13.    Specified Employee. Notwithstanding any other provision of the Plan or
this Award Agreement to the contrary, for any Payment under this Award Agreement
that is made on account of a Participant’s Retirement, and the Participant is a
‘specified employee’ as determined under the default rules under Code Section
409A, and the regulations thereunder, on the Retirement date, the payment will
be made on the day next following the date that is the six-month anniversary of
the date of the Participant’s Retirement, or, if earlier, the date of the
Participant’s death; any Payments that would have been paid prior to the
six-month anniversary plus one day Payment date specified above.
14.    Definitions. As used in this Award Agreement, the following definitions
shall apply:
a.    “Beneficiary” means:  (i) an individual, trust, estate, or family trust
who or that, by will or by operation of the laws of descent and distribution,
succeeds to the rights and obligations of the Participant under the Plan on the
Participant’s death; or (ii) an individual who, as a result of designation by
the Participant in a Beneficiary Designation, or as otherwise provided in the
Beneficiary Designation rules set forth below, succeeds to the rights and
obligations of the Participant under the Plan on such Participant’s death.
b.    “Beneficiary Designation” means a writing executed by the Participant
pursuant to the following rules:
i.     The Participant may, at any time, designate any Person or Persons as the
Participant’s Beneficiary or Beneficiaries (both principal as well as
contingent) to whom Payment under this Award Agreement will be made in the event
of such Participant’s death prior to Payment due the Participant under this
Award Agreement. Such designation may be changed at any time prior to the
Participant’s death, without consent of any previously designated beneficiary.
Any designation must be made in writing. A Beneficiary Designation shall be
effective only if properly completed and only on receipt by the Company. Any
properly completed Beneficiary Designation received by the Company prior to the
Participant’s death shall automatically revoke





--------------------------------------------------------------------------------





any prior Beneficiary Designation. In the event of divorce, the person from whom
such divorce has been obtained shall be deemed to have predeceased the
Participant in determining who shall be entitled to receive Payment pursuant to
the Participant’s Beneficiary Designation, unless the Participant completes and
submits after the divorce a Beneficiary Designation which designates the former
spouse as the Participant’s Beneficiary for purposes of this Award Agreement.
ii.    If the Participant fails to designate a Beneficiary as provided above, or
if all designated Beneficiaries predecease (or are deemed to predecease) the
Participant or die prior to Payment of the amounts due to the Participant under
this Award Agreement, then such Participant’s designated Beneficiary shall be
deemed to be the Person or Persons surviving the Participant in the first of the
following classes in which there is a survivor, share and share alike:
A.
The Participant’s surviving spouse.

B.
The Participant’s children, except that if any of such Participant’s children
predecease the Participant but leave issue surviving, then such issue shall
take, by right of representation, the share their parent would have taken if
living. The term “children” shall include natural or adopted children but shall
not include a child (or children) whom the Participant has placed for adoption
or foster care.

C.
The Participant’s estate.

c.    “Partnership Agreement” means The Third Amendment and Restatement of
Agreement of Limited Partnership of The Taubman Realty Group Limited
Partnership, dated December 12, 2012, as thereafter amended from time to time.
d.    “Payment” means the transfer of shares of Common Stock equal to the number
of RSUs and PSUs that vest under this Award Agreement as of the Vesting Date,
net of any taxes as provided in paragraph 7 of this Award Agreement and Section
19.3 of the Plan.
e.    “Person” means an individual, partnership (general or limited),
corporation, limited liability company, joint venture, business trust,
cooperative, association, or other form of business organization, whether or not
regarded as a legal entity under applicable law, a trust (inter vivos or
testamentary), an estate of a deceased, insane, or incompetent person, a
quasi‑governmental entity, a government or any agency, authority, political
subdivision, or other instrumentality thereof, or any other entity.    
In witness whereof, the undersigned have caused this Award Agreement to be
executed as of [ ].

























--------------------------------------------------------------------------------





PARTICIPANT


_________________________________________    


Printed Name:    


_________________________________________


THE TAUBMAN COMPANY LLC, a Delaware limited liability company


By:_______________________________________    


Printed Name:______________________________    


Title:______________________________________    









--------------------------------------------------------------------------------





ADDENDUM I TO
PERFORMANCE SHARE UNIT AWARD AGREEMENT


This Addendum relates to the Award Agreement dated [ ] and made to [ ](the
“Participant”), and pursuant to which [ ] PSUs were awarded to the Participant.
This Addendum provides the rules for the determination of actual number of PSUs
in which the Participant may vest.


A.    The “Performance Period” is defined as the time period between the Grant
Date as specified in the Award Agreement and the Vesting Date determined by the
Compensation Committee and specified in the Award Agreement as March 1, 20[ ]
(the “Specified Vesting Date”).


B.    The “Peer Group” used in the determinations of Total Shareholder Return
required by paragraph C below shall be the individual companies that comprise
the FTSE NAREIT All REIT Index (Property Sector: Retail) (“the Index”) as
constituted on the Grant Date that is specified in the Award Agreement. No
additions or deletions will be made to the Peer Group during the Performance
Period, i.e., companies that are eliminated from the Index by the governing body
of the Index during the Performance Period will remain as members of the Peer
Group, and companies that are added to the Index by the governing body of the
Index during the Performance Period will not become members of the Peer Group.
For purposes of calculating Total Shareholder Return as required by paragraph C
below, the ending stock price for a company removed from the Index will be its
(1) last available closing price prior to its removal or (2) other relevant
value that can be ascribed to the stock as a result of an event of merger,
acquisition, bankruptcy, privatization, stock split, or other corporate
transaction. The Compensation Committee to the extent it deems necessary and/or
appropriate, it its sole discretion, shall determine the treatment of companies
removed from the Index and/or manage any extenuating circumstances that may
develop during the Performance Period in relation to the composition of the Peer
Group and/or the required computations of Total Shareholder Return.


C.    Subject to the special rules for certain Vesting Date triggers in
paragraphs D, E and F below, the actual number of PSUs in which the Participant
shall vest shall be determined as follows:


Step One: The Company’s Total Shareholder Return versus each member of the Peer
Group’s Total Shareholder Return shall be determined, with each Total
Shareholder Return calculated for the period beginning on the Grant Date and
ending on the Vesting Date (or, if no return data are available for the Vesting
Date, the return data for the first date prior to the Vesting Date for which
such data exist). The definition of Total Shareholder Return is contained in
paragraph G below. For purpose of this computation, the Company’s Total
Shareholder Return will be that of TCO.


Step Two: The Company’s relative Total Shareholder Return performance versus
that of each member of the Peer Group computed in Step One shall be determined
in a percentile ranking.


Step Three: A multiplier (the “PSU Multiplier”) shall be applied to the
Participant’s PSU award based on the Company’s relative performance determined
under Step Two and the following table:


Company Performance vs. Peer Group
Resulting PSU Multiplier
less than the 25th percentile
[ ]
25th percentile
[ ]
50th percentile (the “Target”)
[ ]
75th percentile
[ ]
100th percentile (Company is the highest performer)
[ ]



With respect to levels of Company performance that fall between the percentiles
specified above, the resulting PSU Multiplier will be interpolated on a linear
basis.







--------------------------------------------------------------------------------





Step Four: The product that results when the PSU Multiplier is applied to the
Participant’s PSU Award will be rounded up to the next whole number. For
example, if the product is 10,500.45 PSUs, the product will be rounded up to
10,501 PSUs.


D.    If a Change in Control occurs prior to the Specified Vesting Date (or any
other Vesting Date trigger, e.g., death, Disability, or Retirement) and Section
18.3 of the Plan does not apply - i.e., this Award is not assumed by the
surviving entity or is not otherwise equitably converted or substituted in
connection with the Change in Control - the actual number of PSUs in which the
Participant shall vest shall be determined in the same manner as paragraph C
above, but the determination will be made as of the date of the Change in
Control, which date shall be the Vesting Date.


E.    If a Change in Control occurs prior to the Specified Vesting Date (or any
other Vesting Date trigger, e.g., death, Disability, or Retirement) and Section
18.3 of the Plan applies - i.e., this Award is assumed by the surviving entity
or is otherwise equitably converted or substituted in connection with the Change
in Control, and the Participant’s employment is terminated without Cause or the
Participant terminates Service for Good Reason (each as provided for in Section
18.3 of the Plan), the actual number of PSUs in which the Participant shall vest
shall be determined as provided in Section 18.3 of the Plan.


F.    If the Participant’s Vesting Date is his death, Disability or Retirement,
the actual number of PSUs in which the Participant shall vest shall be
determined in the same manner as paragraph B above, but the determination will
be made as of the date of the Participant’s death, Disability or Retirement (as
applicable), which date shall be the Vesting Date, except as follows.
Notwithstanding the preceding sentence, if the date of death, Disability, or
Retirement occurs less than one year from the Grant Date, the PSU Multiplier to
be used in the calculation under paragraph C above will be that of 50th
Percentile performance ([ ]).


G.    The Company’s “Total Shareholder Return” for any period shall be
determined using the same methodology as used for determining each member of the
Peer Group’s Total Shareholder Return. Total Shareholder Return is defined as
the sum of: (1) a company’s average stock price at the end of the Performance
Period (determined using the company’s closing stock price on each trading day
within the 30 calendar days preceding the end of the Performance Period, and
which 30 calendar day period shall include the day on which the Performance
Period ends) minus the company’s average stock price at the beginning of the
Performance Period (determined using the company’s closing stock price on each
trading day within the 30 calendar days preceding the beginning of the
Performance Period, and which 30 calendar day period shall include the Grant
Date), and (2) the value of the cumulative amount of dividends paid during the
Performance Period, assuming same day reinvestment into stock, divided by its
stock price at the beginning of the Performance Period. An example of this
calculation is below.


Example: TSR = (Priceend - Pricebegin + Dividends) / Pricebegin 











--------------------------------------------------------------------------------





ADDENDUM II TO
PERFORMANCE SHARE UNIT AWARD AGREEMENT


This Addendum relates to the Award Agreement dated [ ], and made to [ ] (the
“Participant”), and pursuant to which [ ] PSUs were awarded to the Participant.
This Addendum provides the rules for the determination of actual number of PSUs
in which the Participant may vest.
A.    The “Performance Period” is defined as the time period between the Grant
Date as specified in the Award Agreement and the Vesting Date determined by the
Compensation Committee and specified in the paragraph 4 of the Award Agreement
as March 1, 20[ ] (the “Specified Vesting Date”).
B.    “NOI” is a dollar value and shall be as defined and determined from time
to time by TCO for purposes of its determination and reporting of Comparable
Center NOI in TCO’s filings with the United States Securities and Exchange
Commission, and, generally speaking, shall be property-level operating revenues
(including rental income, but excluding straight-line adjustments of minimum
rent) less maintenance, taxes, utilities, promotion, ground rent (including
straight-line adjustments), and other property operating expenses; provided,
that (i) general and administrative expenses, pre-development charges, interest
income and expense, depreciation and amortization, impairment charges,
restructuring charges, and gains from land and property dispositions shall be
excluded from the NOI determination, and (ii) in determining NOI, lease
cancellation income will be excluded as an alternative measure (because this
income may vary significantly from period to period, which can affect
comparability and trend analysis). For purposes of the NOI determination, the
“comparable centers” are generally defined as centers in which TRG has a direct
or indirect ownership interest and that were open for the entire current and
preceding period presented, excluding centers impacted by significant
redevelopment activity.
C.    “Comparable Center NOI” is a percentage value relating to the change of
NOI over a period of time and shall be as determined from time to time by TCO
for purposes of its reporting of same in TCO’s filings with the United States
Securities and Exchange Commission.
D.    “Total Shareholder Return” (also referred to as “TSR”) is defined as the
sum of: (i) TCO’s average stock price at the end of the Performance Period
(determined using TCO’s closing stock price on each trading day within the 30
calendar days preceding the end of the Performance Period, and which 30 calendar
day period shall include the day on which the Performance Period ends) minus
TCO’s average stock price at the beginning of the Performance Period (determined
using TCO’s closing stock price on each trading day within the 30 calendar days
preceding the beginning of the Performance Period, and which 30 calendar day
period shall include the Grant Date), and (ii) the value of the cumulative
amount of dividends paid during the Performance Period, assuming same day
reinvestment into stock, divided by its stock price at the beginning of the
Performance Period. An example of this calculation is as follows:
Example: TSR = (Priceend - Pricebegin + Dividends) ÷ Pricebegin 
E.    Subject to the special rules for certain Vesting Date triggers in
paragraphs F, G and H below, the actual number of PSUs in which the Participant
shall vest shall be determined as follows:
Step One: Comparable Center NOI shall be determined on a calendar year basis for
each calendar year in the Performance Period, but excluding the calendar year in
which the actual Vesting Date occurs, for example, for the Performance Period
beginning on the Grant Date and ending on the Specified Vesting Date, the 20[ ],
20[ ] and 20[ ] calendar years shall be used. For purposes of such
determination, Comparable Center NOI as reported by TCO in its filings with the
United States Securities and Exchange Commission shall be used.
Step Two: The calendar year Comparable Center NOI values from Step One above
shall be averaged and result shall be the “Average NOI.”





--------------------------------------------------------------------------------





Step Three: An adjustment factor (the “Adjustment Factor”) shall be applied to
the Participant’s PSU award based on the Average NOI as determined under Step
Two above and the following table:


Average NOI
Resulting Adjustment Factor
4% or more
[ ]
3.5%
[ ]
3% (the “Target”)
[ ]
2%
[ ]
less than 2%
[ ]



With respect to levels of Average NOI that fall between the percentages
specified above, the resulting Adjustment Factor will be interpolated on a
linear basis.
Additionally, if the Total Shareholder Return, determined according to the
methodology in paragraph D above of this Addendum, but modified to be determined
for the same period that is used to determine the Average NOI, is less than or
equal to zero percent, then the Adjustment Factor as determined above in this
Step Three shall be capped at the Target Adjustment Factor (i.e., 1), even if
the Average NOI exceeds 3%.
Step Four: The product that results when the Adjustment Factor is applied to the
Participant’s PSUs in the Award will then be used in the determination of the
actual number of PSUs in which the Participant shall vest.
An example of the determination under this paragraph E is:
1,000 PSUs subject to the Average NOI performance measure are granted. The Grant
Date is March 7, 20[ ]. The Vesting Date is March 1, 20[ ]. The Comparable
Center NOIs are 3.0% for 20[ ], 3.1% for 20[ ], and 3.2% for 20[ ].
The Total Shareholder Return for the period 20[ ] through 20[ ] is 8%.
The Average NOI = (3.0% + 3.1% + 3.2%) ÷ 3 = 3.1%.
The Adjustment Factor (using linear interpolation, because the Average NOI falls
between the 3% and 3.5% Average NOI levels in the chart in Step Three above) = [
].
The adjusted number of PSUs = 1,000 × [ ] = [ ].
Note: For simplicity in illustration, the example uses results rounded to two or
three places to the right of the decimal point.
Because the Total Shareholder Return for the applicable period exceeds zero
percent, the Adjustment Factor is not capped at the Target Adjustment Factor.
F.    If a Change in Control occurs prior to the Specified Vesting Date and
Section 18.3 of the Plan does not apply - i.e., this Award is not assumed by the
surviving entity or is not otherwise equitably converted or substituted in
connection with the Change in Control - the same determination as set forth in
paragraph E above shall be used, but the determination shall be made as of the
date of the Change in Control, which date shall be the Vesting Date for purposes
of the Award of PSUs to the Participant under the Award Agreement.
G.    If a Change in Control occurs prior to the Specified Vesting Date (or any
other Vesting Date trigger,





--------------------------------------------------------------------------------





e.g., death, Disability, or Retirement) and Section 18.3 of the Plan applies -
i.e., this Award is assumed by the surviving entity or is otherwise equitably
converted or substituted in connection with the Change in Control, and the
Participant’s employment is terminated without Cause or the Participant
terminates Service for Good Reason (each as provided for in Section 18.3 of the
Plan), the actual number of PSUs in which the Participant shall vest shall be
determined as provided in Section 18.3 of the Plan.
H.    If the Participant’s Vesting Date is his death, Disability or Retirement,
or his lay-off in connection with a reduction in force, the same determination
as set forth in paragraph E above shall be used, but the determination shall be
made as of the date of the Participant’s death, Disability, Retirement or
lay-off in connection with a reduction in force (as applicable), which date
shall be the Vesting Date for purposes of the Award of PSUs to the Participant
under the Award Agreement. Notwithstanding the preceding sentence, if the date
of death, Disability, Retirement or lay-off in connection with a reduction in
force occurs less than one year from the Grant Date, the Adjustment Factor to be
used in the calculation under paragraph E above will be that of Average NOI of
3% (i.e., the Adjustment Factor will be [ ]).





